Citation Nr: 1808401	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for coronary artery disease (CAD).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for bilateral peripheral arterial disease (PAD).

9.  Entitlement to service connection for diabetes mellitus.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2012 and February 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In July 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a right knee disability, a back disability, bilateral hearing loss, and tinnitus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 2004 RO rating decision denied service connection for a right knee disability.

2.  The Veteran did not perfect an appeal of the September 2004 RO decision.

3.  The evidence received since the September 2004 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

4.  The preponderance of the evidence shows that coronary artery disease was not incurred in, is not due to or the result of, and was not permanently aggravated by service.

5.  The preponderance of the evidence shows that hypertension was not incurred in, is not due to or the result of, and was not permanently aggravated by service.

6.  The preponderance of the evidence shows that bilateral peripheral arterial disease was not incurred in, is not due to or the result of, and was not permanently aggravated by service.

7.  The preponderance of the evidence shows that diabetes mellitus was not incurred in, is not due to or the result of, and was not permanently aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Coronary artery disease was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Hypertension was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Bilateral peripheral artery disease was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA and private medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for CAD, hypertension, PAD, and diabetes mellitus.  However, the Board finds that an examination is not necessary to decide that claim due to a lack of credible lay or medical evidence of any of those disabilities in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the claimed disabilities to service.  Therefore, a VA examination is not warranted for the claims for service connection for CAD, hypertension, PAD, and diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2017).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection was denied for a right knee disability in a September 2004 RO decision.  The RO noted that the service medical records showed that the Veteran was involved in a motor vehicle accident in June 1973 and sustained a left knee contusion, but he was not treated for a right knee disability at that time.  Post-service treatment records showed the onset of right knee pain in July 2004, approximately 31 years later.  The RO essentially found that no right knee disability was shown by the service medical records or demonstrated for years following the Veteran's active duty.

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Robinson v. Peake, 21 Vet. App. 545 (2008); Bingham v. Principi, 18 Vet. App. 470 (2004).  

Previously, the claim for service connection for a right knee disability was denied on a direct basis.  At the July 2017 Board hearing, the Veteran claimed that he had a right knee disability secondary to a service-connected left knee disability.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's July 2017 Board hearing testimony gives a possible nexus between a present disability and a service-connected left knee disability, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  The Board additionally notes that treatment records recently associated with the claims file contain a diagnosis of a right knee disability, such as in a February 2012 VA examination record.

Although the new evidence is adequate for the limited purpose of reopening the claim, that does not make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required and will be discussed below in the remand.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CAD, Hypertension, PAD, and Diabetes Mellitus

Private treatment records show that in June 1994, the Veteran first received a diagnosis of essential hypertension.  A treatment record from December 2000 shows that the Veteran was pre-diabetic.  In June 2002, the Veteran was treated for diabetes.  In December 2003, the Veteran underwent coronary artery bypass surgery.  In February and March 2006, the Veteran underwent atherectomy of the left and right superficial femoral arteries for severe claudication.

Those private treatment records show that the Veteran has diagnoses of CAD, hypertension, PAD, and diabetes.  The remaining question is whether the currently diagnosed disabilities are related to the Veteran's service.

The service medical records are negative for signs, symptoms, or diagnoses of any of the claimed disabilities.  The January 1976 service separation examination report shows that the Veteran's heart, vascular system, and endocrine system were all normal.  The urinalysis was negative for sugar, and the Veteran's blood pressure was 134/74.  That evidence weighs against a finding of in-service incurrence or aggravation of CAD, hypertension, PAD, or diabetes mellitus.  Additionally, none of the post-service medical treatment providers, private or VA, has suggested a connection between service and any current CAD, hypertension, PAD, or diabetes mellitus.  The only evidence of such a connection comes from the Veteran himself.

At a July 2017 Board hearing, the Veteran stated that he had elevated blood pressure readings while he was in the service, and he stated that he was diagnosed with hypertension while on active duty.  However, the service medical records do not support the Veteran's assertions.  Additionally, the Veteran indicated on a Report of Medical History completed in January 1976 that he did not have pain or pressure in his chest, palpitation or pounding heart, heart trouble, high or low blood pressure, cramps in his legs, or sugar or albumin in his urine.  As the Veteran's present assertions contradict what the Veteran himself indicated on the Report of Medical History completed in conjunction with his separation examination, the Board finds his current statements to not be credible.  The Board finds that contemporaneous statements made at separation from service to be more credible than statements submitted later in furtherance of a claim for benefits.  The Board finds the Veteran's indications on his Report of Medical History to be of greater probative weight than his present assertions, as the Veteran created the Report of Medical History contemporaneously with his actual service.

In sum, the evidence of record establishes that the Veteran has CAD, hypertension, PAD, and diabetes.  However, the record does not establish that the claimed disabilities are related to any incident of service.  None of the medical records showing diagnoses of the claimed disabilities indicates that any CAD, hypertension, PAD, or diabetes is at least as likely as not a result of service, and neither the Veteran nor representative has presented or identified any such existing medical opinion.  Without evidence showing a relationship to service, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247 (1999).

Further, the Veteran has asserted that his CAD, PAD, and diabetes are secondary to hypertension.  However, as service connection for hypertension has not been established, service connection is not available for any other disability on a secondary basis to hypertension, because the claimed primary disability is not service-connected.  38 C.F.R. § 3.310 (2017).

Accordingly, the Board finds that the claims for service connection for CAD, hypertension, PAD, and diabetes must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claims and those claims must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the application to reopen a claim for service connection for a right knee disability is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for coronary artery disease (CAD) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral peripheral arterial disease (PAD) is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

At the July 2017 Board hearing, the Veteran stated that he received treatment for his back from a private chiropractor, Dr. C., outside of Calexico, California.  No records from Dr. C. have been associated with the claims file..

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.

Private and VA treatment records show that the Veteran has current diagnoses of back and right knee disabilities, such as in a November 2010 private X-ray of the thoracic spine and a February 2012 VA examination record.

At the July 2017 Board hearing, the Veteran, through the accredited representative, argued that his back and right knee disabilities were secondary to a service-connected left knee disability.  Alternatively, the Veteran has argued that his back and right knee disabilities are secondary to an in-service automobile accident.  The Board notes that a June 1973 automobile accident is documented in the Veteran's service medical records.  However, the records pertaining to the accident only reflect treatment for a left knee disability and an abrasion to the face.

The VA's statutory duty to assist the Veteran includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Remand is required to provide the Veteran a VA examination, which adequately addresses the relationship, if any, between any back and right knee disability, and the Veterans service or an altered gait due to the a service-connected left knee disability.

The Veteran claims that his hearing loss and tinnitus are due to noise exposure in service.  At the July 2017 Board hearing, the Veteran stated that while he was on active duty, he worked with a postal courier unit.  He stated that he was stationed on the runway of an international airport.  He worked in a hangar unloading mail from planes, and he was exposed to the engine noise of the jets that were parked there.  The Board finds his statements credible regarding noise exposure in service.  

At a February 2016 VA audiology examination, the examiner opined that the Veteran's demonstrated tinnitus was at least as likely as not a symptom associated with his demonstrated hearing loss.  The examiner also opined that the Veteran's  bilateral hearing loss was less likely as not caused by or a result of service.  The audiologist noted that the Veteran had normal hearing upon entering military service, and records indicated that the Veteran had normal hearing at separation from service.  Therefore, it was the examiner's opinion that the Veteran's hearing loss was less likely as not caused by or a result of an event in service.

The Board finds the February 2016 examination report to be inadequate for adjudicative purposes.  The Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  That study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The February 2016 examiner did not address those research papers in the report.  The examiner also relied upon a showing of normal hearing loss at separation to support a negative findings.  That has been found to be an inadequate basis for a negative finding in claims for service connection for  hearing loss.  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records from Dr. C., outside of Calexico, California as referred to by the Veteran at the June 2017 hearing, and associate them with the record.  Also obtain any other relevant outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Obtain all VA treatment records not already associated with the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any back and right knee disabilities.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Concerning any back and right knee disability identified, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any back or right knee disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  In this matter, the examiner is asked to discuss the significance, if any, of the documented June 1973 in-service automobile accident.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any back or right knee was caused by a service-connected left knee disability, to include as a result of an altered gait.  The examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that any back or right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left knee disability, to include as a result of an altered gait.  Any opinion expressed should be accompanied by a complete rationale.

4.  Then, schedule the Veteran for a VA examination for an opinion on whether any hearing loss disability or tinnitus is as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service.  A hearing test and the Maryland CNC word recognition test must be conducted.  The examiner must review the claims file and should note that review in the report.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact on the opinion, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


